M.D. Appeal Dkt.
                                                                         14 MAP 2021


                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 541 MAL 2020
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
DANIEL TALLEY,                                :
                                              :
                    Petitioner                :


                                      ORDER


PER CURIAM

      AND NOW, this 9th day of March, 2021, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


      (1)   Is the Commonwealth required under Art. I, [S]ection 14 of the Pennsylvania
            Constitution to produce clear and convincing evidence at a bail revocation
            hearing in order to meet its burden of proof that there is “no condition or
            combination of conditions other than imprisonment that will reasonably
            assure the safety of any person and the community when the proof is
            evident or presumption great”?

      (2)   Is it a violation of the Best Evidence Rule to permit the introduction of
            screenshots of text messages, and supporting testimony thereto, when
            those screenshots omit portions of the messages, all hyperlinks, and all
            metadata, and the original was in the possession of the offering party but
            has never been produced to the non-offering party?